Mr. Justice Holloway:
I dissent. While it is incumbent upon this court to maintain the referendum amendment to our Constitution in its utmost vigor, the referendum itself is not all inclusive. In adopting it the people particularly excepted from, its operation “laws necessary for the immediate preservation of the public peace, health and safety,” and this exception is as vital a part of the Constitution as is the referendum itself, *175and to give full force and meaning to the exception is a duty as imperative as any other imposed upon this court. Whether the Act in question comes within the exception, and is therefore not subject to the referendum, depends upon the answer to two questions : (1) Does the subject matter of the Act bear any reasonable relationship to the public peace or safety? and (2) did there exist such an emergency as rendered it necessary that the Act be effective immediately? The first is a question of law; the second a question of fact. The first involves the essential element of an exercise of legislative power; the second involves the exercise of legislative discretion.
1. Neither reason nor authority supports the view that the terms “public peace,” “health” and “safety’’have to do only with extraordinary occurrences arising out of public calamity, such as insurrection, pestilence, invasion or rebellion. In Mugler v. Kansas, 123 U. S. 623, 662, 31 L. Ed. 205, 8 Sup. Ct. Rep. 273, 297 [see, also, Rose’s U. S. Notes], the supreme court of the United States said: “We cannot shut out of view the fact, within the knowledge of all, that the public health, the public morals, and the public safety may be endangered by the general use of intoxicating drinks.”
Throughout the legislative history of Montana, from its organization as a territory to the present time, the term “public peace” has been used as synonymous with good order in society; to denote quiet, and freedom from agitation or disturbance. (6 Words & Phrases, 5806.) “Public safety” means public security, and relates to matters affecting the stability and orderly and efficient administration of government, and the general welfare of the people as indicated in the Mugler Case, above.
There is no mathematical rule by which to determine whether election laws do or do not affect the public peace or safety; but I undertake to say that no other subjects are more intimately ■connected with the public peace and security than honesty and integrity in politics, which are sought to be secured by our election laws. But if there is any reasonable doubt, however, as to whether the Act in question bears a real or substantial relation *176to the public peace or safety, the court should not interfere to thwart the legislative will. Every reasonable intendment should be taken in favor of the propriety of legislative action; and it is only when a statute purporting to have been enacted to protect the public peace or safety does not touch either of those objects, or is a palpable invasion of rights secured by the Constitution, that the courts may interfere. These rules are elementary, and arise of necessity from the relationship existing between the co-ordinate branches of our government. (Mugler v. Kansas, above; Attorney General v. Lindsay, 178 Mich. 524, 145 N. W. 98; State ex rel. Case v. Howell, 85 Wash. 281, 147 Pac. 1162; State v. Moore, 76 Ark. 197, 70 L. R. A. 671, 88 S. W. 881; State v. Whisman, 36 S. D. 260, L. R. A. 1917B, 1, 154 N. W. 707.)
The legislature of this state possesses plenary law-making power, except in so far as it is limited by the state Constitution and by the supreme law of the land (State ex rel. Evans v. Stewart, 53 Mont. 18, 161 Pac. 309); and this rule was not affected in the least by the adoption of the initiative and referendum amendment. As a corollary of this is the rule that a statute will not be declared unconstitutional unless its nullity is placed beyond reasonable doubt. (State ex rel. Hay v. Alderson, 49 Mont. 387, Ann. Cas. 1916B, 39, 142 Pac. 210.)
It cannot be said that the Act in question bears no reasonable relationship to the public peace or safety, and the effect of the majority opinion is to render the exception to the referendum amendment a dead letter.
2. Whether an emergency existed which made it necessary that the Act should be effective immediately involves only a question of fact; and it is elementary that whenever the right-to enact a particular law depends upon the existence of facts, it will be presumed that the legislature, in the exercise of its appropriate functions, found the facts, and no authority is conferred upon the courts to consider evidence to impeach the legislature’s findings. (Stevenson v. Colgan, 91 Cal. 649, 25 Am. St. Rep-*177230, 14 L. R. A. 459, 27 Pac. 1089, and numerous cases cited in. the note to this case reported in 14 L. R. A. 459.)
The pronouncement by the majority that the finding that an emergency existed is “the unwarranted declaration of the legislature” rests only on the bare ipse dixit.
It is said that the “facts are controlling and not the declaration of the legislature,” and the controversy is determined asoné of fact; but the conclusion is made to depend upon only such evidence as is furnished by the documents referred to. Whatever other evidence may have been before the legislature to justify its finding that an emergency existed is not known to this court, and, from the very nature of the case, could not be known.
Conceding, for the sake of argument, that in this instance the court may consider extraneous matters, it is, to say the least, a most extraordinary proceeding to determine the controversy upon a portion of the evidence only.
Mr. Chief Justice Brantly: I concur in the dissenting opinion of Mr. Justice Holloway.